DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/116,895 filed on November 24, 2020.
Applicant's request for reconsideration of the 112(b) of the rejection of the last Office action is persuasive and, therefore, the 112(b) of that action is withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered.  In particular the applicant argues:            
                   A)  there is no indication that the user input is accepted.
                   B) the cited prior art does not disclose previously programmed transportation routine.
                   C)  The geo-fencing only in the context of local limitations that can be traversed with tele-operator authorization. This is in contrast with the claimed system in which every portion of a route, including a path for pick up and a drop off location.
	 In response to A) above arguments are moot in view of the new ground(s) of rejection.
  In response to B) examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued (previously programmed transportation routines). As noted in Kentley, ¶0131, it is clear to the examiner that this passage supports the argued limitation. For example, ¶0131 discloses the processor executes one or more sequences of one or more instructions stored in system memory (emphasis added). Examiner construes a stored sequence of instructions as previously programmed because the fact that the sequence of instructions is being executed after it has been stored in a memory. Furthermore, in at least ¶0133, Kentley discloses a program code being transmitted via communication link, received and executed by the processor. Thus, the instructions are not real-time instructions, they are instructions that are stored in a memory and then transmitted to a processor for later execution.  
In response to C) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. In at least ¶0059, a portion of road network shown in FIG. 1 depicts a geo-fenced region that may limit or control the movement of the autonomous vehicle. Furthermore, in at least ¶0059 Kentley discloses a user can select a destination and a pick up location within the geo-fenced region. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a memory for storing a plurality of instruction, autonomous robot for transporting …, in claim  1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrases “memory, database, predetermined path being defined within the database, the loading and unloading of the person, product, or service does not impact the behavior of the autonomous robot”.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function of storing. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01).
Claim 13, the phrase “the transportation routine is defined in the database as a geofence” is not supported in the specification. 
Claim 14, the phrase “wherein the power expenditure rate is maintained at a constant level from the initiation of the transportation routine until after allowing the unloading of the person, product, or service from the at least one autonomous robot at the second location” is not supported in the specification. 
Claim 15, the phrase “power expenditure rate during the transportation routine is maintained and source voltages, currents, and resistances are actively managed without creating, opening, or closing electrical circuits” is not supported in the specification. 
Claim 17, recites two different modes i.e. restricted mode and alternative mode. However the two modes are not disclosed in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “ wherein the loading and unloading of the person, product, or service does not impact the behavior of the autonomous vehicle” is unclear and thus renders the claim vague and indefinite. It is unclear whether the behavior is a change in route due to the loading or unloading or the waiting time etc..
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  “wherein the power expenditure rate is maintained at a constant level from the initiation of the transportation routine until after allowing the unloading of the person, product, or service from the at least one autonomous robot at the second location” is unclear and thus renders the claim vague and indefinite. It is unclear if the expenditure rate is maintained constant based on a charged battery on the vehicle or the vehicle is being charged at the nearest charging station. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  “managed without creating, opening, or closing electrical circuits” is unclear and thus renders the claim vague and indefinite. It is unclear what is meant by opening or closing electrical circuits, i.e. which part of the electric circuit is being opened and closed based on the power consumption. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  “restricted time period” is unclear and thus renders the claim vague and indefinite. It is unclear what is meant by restricted time period. It is unclear if the time period is the time period it takes to get from departure location to destination. 
Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01)
	 Claim limitation “a memory for storing a plurality of instruction,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of planning and managing path and field support service. There is no disclosure of any particular structure, either explicitly or inherently, to perform the storing. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 16, 17, 18, 20-21, 23, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (2017/0123421) in view of Nile (2016/0116913).

Regarding claim 11,Kentley discloses a system for providing autonomous transportation or delivery services (¶ 0148; “occupant of the autonomous vehicle”), the system comprising: 
a memory (¶0131, “system memory 3306”) for storing a plurality of instructions (¶0131, “one or more sequences of one or more instructions stored in system memory 3306”); 
at least one database containing information for use in implementing the instructions and coupled to the memory (¶0164, “database addresses at which data is stored”); 
at least one autonomous robot for transporting a person, product, or service (abstract, “autonomous vehicles.. provide an autonomous vehicle fleet as a service.. determining destination locations for autonomous vehicles, calculating, at an autonomous vehicle service platform, delivery locations to which the autonomous vehicles are directed”); and 
processing circuitry (¶0131, “computing platform 3300) coupled to the memory (¶0131, “memory 3306), the processing circuitry configured to execute the instructions to initiate at least one previously programmed transportation routine (¶0131, “computing platform 3300 performs specific operations by processor 3304 executing one or more sequences of one or more instructions stored in system memory 3306”. Examiner construes stored routine as previously programmed), the previously programmed transportation routine comprising: 
locating one of the at least one autonomous robot at a first location, the first location defined within the database (¶0147, “first pickup location ("PU1") 3682a, as an origination location”, ¶0103, “dispatch a subset of autonomous vehicles to geographic locations in the portion of the geographic location”); 
allowing loading of a person, product, or service to the one autonomous robot at the first location (¶122, “arrange transportation from the user's location”);
 transporting the person, product, or service to a second location along a predetermined route, the second location and the route (¶0073, “generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available”);  being defined within the database (¶0146, “generate autonomous vehicle routing data 3650 that may be stored in dispatch data repository 3647. Autonomous vehicle routing data 3650 may include data representing an optimal set or subset of paths over which a fleet of autonomous vehicles 3630a transits may provide transportation services to a set or subset of users 3602”) and 	
allowing unloading of the person, product, or service from the at least one autonomous robot at the second location (¶0171,“autonomous vehicle may be idle subsequent to dropping off passengers at a destination location”)
As best understood by the Examiner, Examiner construes wherein the loading and unloading of the person, product, or service does not impact the behavior of the autonomous robot as the changes in pickup time and drop off time does not impact the operation of the autonomous vehicle (FIG. 37B, FIG. 37B show that pickup time, destination location, route, ETA, occupant data etc. data is always updated when there is a change, thus the autonomous vehicle will operate based on the updated information). 
Even though Kentley discloses providing  fleet service for users and configured to manage a fleet of autonomous vehicles in which Examiner construes it as without an intervention of a user. 	However, should it be found that Kentley does not explicitly disclose no user is accepted by the at least autonomous robot, Examiner, introduces a secondary reference to teach this limitation.
Niles, in the same field of endeavor,  teaches wherein no user input is accepted by the at least one autonomous robot after the transportation routine is initiated (abstract, “an autonomous vehicle having autonomous features for allowing a destination to be set by a user and then piloting the vehicle to that destination without human intervention by the user.”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system managing autonomous vehicles disclosed by Kentely by incorporating the autonomous vehicle without a user intervention as taught by Niless. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the autonomous vehicles industry and the safety and reliability of the autonomous vehicles.
Regarding claim 13, Kentely discloses wherein a geographical boundary corresponding to the transportation routine is defined in the database as a geofence, and wherein the first location, the second location, and the entirety of the predetermined route is confined within the geofence (¶ 0059; “geo-fenced region”, and FIG. 1 “road network 110”). 
Regarding claim 16, wherein the instructions further comprise instructing the autonomous robot to authenticate the person, product, or service by implementing a passive authentication routine (¶ 0124).  
Regarding claim 17,  wherein the instructions define two distinct operating modes, and wherein the database defines at least one restricted time period, and wherein: the system operates in a first operating mode of the two distinct operating modes during the at least one restricted time period, and the system operates in a second operating mode of the two distinct operating modes outside of the at least one restricted time period, and 5Application Number: 16/116,895 Attorney Docket: MZRH 10406 Response to Office Action of May 26, 2020wherein the system is limited to initiating only the at least one previously programmed transportation routine when operating in the first operating mode, and the system executes instructions to initiate alternative transportation routines when operating in the second operating mode, wherein the alternative transportation routines authorize the at least one autonomous robot to accept user input after initiating a corresponding transportation routine (¶0099, outside the network area wherein a semi or hybrid mode and inside the network area “fully autonomous).  
Regarding claim 18, as best understood by the Examiner, Kentely disclose a payment module, wherein the payment module applies a transactional activity payment or fee after initiating the at least one previously programmed transportation routine, and wherein the transactional activity payment is authorized prior to an at least one restricted time period and wherein the transportation routine is executed during the restricted time period, and wherein the payment is completed without any user input after the initiating of the transportation routine (FIG. 6).  
Regarding claim 20, Kentely discloses wherein the at least one autonomous robot is a passenger vehicle, delivery van, commercial truck, robot unit, unmanned arial vehicle, or a drone (FIG. 1).
Regarding claim 21, claim 21 is rejected using the same art and rationale used to reject claim 11.
Regarding claim 23, claim 23 is rejected using the same art and rationale used to reject claim 13.
Regarding claim 26, claim 26 is rejected using the same art and rationale used to reject claim 16.
Regarding claim 27, claim 27 is rejected using the same art and rationale used to reject claim 17.
Regarding claim 28, claim 28 is rejected using the same art and rationale used to reject claim 18.
Regarding claim 30, claim 30 is rejected using the same art and rationale used to reject claim 20.


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (2017/0123421) in view of Nile (2016/0116913) as applied to claim 1, an further in view of Katara (2016/0301698). 
Regarding claim 12, Kentley does not explicitly disclose a payment module, wherein the payment module applies a transactional activity payment after initiating the at least one previously programmed transportation routine, wherein the transactional activity payment is authorized prior to initiating the previously programmed transportation routine, and 4Application Number: 16/116,895 Attorney Docket: MZRH 10406 Response to Office Action of May 26, 2020wherein the payment is completed without any user input after the initiating the previously programmed transportation routine.
 Katara teaches a payment module, wherein the payment module applies a transactional activity payment after initiating the at least one previously programmed transportation routine, wherein the transactional activity payment is authorized prior to initiating the previously programmed transportation routine, and 4Application Number: 16/116,895 Attorney Docket: MZRH 10406 Response to Office Action of May 26, 2020wherein the payment is completed without any user input after the initiating the previously programmed transportation routine (FIG. 6).  
	Accordingly, it would have been obvious to ordinary skilled person in the art before the filing date of the invention to combine the invention of Katara into the invention of Kentley for the purpose of enhancing the accuracy of payment transactions by reducing the reliance on human driver.
Regarding claim 22, claim 22 is rejected using the same art and rationale used to reject claim 12.


Claims 14, 15, 19, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (2017/0123421) in view of Nile (2016/0116913) as applied to claim 1, an further in view of Lee (2018/0173219). 

Regarding claim 14, as best understood by the Examiner, Kentely discloses a power management module, wherein the power management module defines a power expenditure rate of the at least one autonomous robot during the transportation routine prior to the initiation of the transportation routine, wherein the power expenditure rate is maintained at a constant level from the initiation of the transportation routine until after allowing the unloading of the person, product, or service from the at least one autonomous robot at the second location, and wherein the power expenditure rate during the transportation routine is independent of a velocity of the autonomous robot or a weight of the person, product, or service being transported (FIG. 36 “optimizer 3638”, ¶154 “minimize battery discharge per unit distance traveled, minimize amount of power consumed” ) that is all without any user intervention (¶154, “optimizer … to provide autonomous vehicle services” is construed as without any user intervention).   
	Kentley does not explicitly disclose whereas energy and power consumption restriction is fully managed to not be impacted by weight or volume from autonomous robot unit(s) operations and/or services rendered whereas to no change in the amount of energy being consumed.
	Lee, in the same field of endeavor, teaches Also whereas energy and power consumption restriction is fully managed to not be impacted by weight or volume from autonomous robot unit(s) operations and/or services rendered whereas to no change in the amount of energy being consumed (¶ 0012).
	Accordingly, it would have been obvious to ordinary skilled person in the art before the filing date of the invention to combine the invention of Lee into the invention of Kentley for the purpose of optimizing energy consumption in autonomous vehicles by adjusting operation of vehicle components. 
Regarding claim 15, as best understood by the Examiner, Kentely discloses wherein the power expenditure rate during the transportation routine is maintained and source voltages, currents, and resistances are actively managed without creating, opening, or closing electrical circuits (¶0078, “to optimize multiple variables, including an efficient use of battery power”, 0154, “minimized amount of power consumed by an autonomous vehicle”).  
Regarding claim 19, a power management module, wherein when operating in the first operating mode, the power management module defines a power expenditure rate of the at least one autonomous robot during the transportation routine prior to the initiation of the transportation routine, and wherein the power expenditure rate is maintained at a constant level from the initiation of the transportation routine until after allowing the unloading of the person, product, or service from the at least one autonomous robot at the second location, and wherein when operating in the second operating mode, the power management module does not define a power expenditure rate (FIG. 36 “optimizer 3638”, ¶154 “minimize battery discharge per unit distance traveled, minimize amount of power consumed” ) that is all without any user intervention (¶154, “optimizer … to provide autonomous vehicle services” is construed as without any user intervention).   
	Kentley does not explicitly disclose whereas energy and power consumption restriction is fully managed to not be impacted by weight or volume from autonomous robot unit(s) operations and/or services rendered whereas to no change in the amount of energy being consumed.
	Lee, in the same field of endeavor, teaches Also whereas energy and power consumption restriction is fully managed to not be impacted by weight or volume from autonomous robot unit(s) operations and/or services rendered whereas to no change in the amount of energy being consumed ( ¶ 0012).
	Accordingly, it would have been obvious to ordinary skilled person in the art before the filing date of the invention to combine the invention of Lee into the invention of Kentley for the purpose of optimizing energy consumption in autonomous vehicles by adjusting operation of vehicle components. 
Regarding claim 24, claim 24 is rejected using the same art and rationale used to reject claim 14.
Regarding claim 25, claim 25 is rejected using the same art and rationale used to reject claim 15.
Regarding claim 29, claim 29 is rejected using the same art and rationale used to reject claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. a computing system may generate a prediction of requests for autonomous vehicles in a fleet of collectively managed autonomous vehicles based on a current condition and a future event, the prediction including a predicted request level and a predicted duration of the request level. The system may receive status information from fleet vehicles and identify a vehicle in need of service. The system may receive status information from service centers and identify a service center to service the vehicle (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/               Primary Examiner, Art Unit 3662